         Case 1:21-cr-00299-RBW Document 22 Filed 07/15/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Criminal Action No. 21-299 (RBW)
                                     )
MARIPOSA CASTRO,                     )
                                     )
                  Defendant.         )
____________________________________ )

                                             ORDER

       Upon consideration of the defendant’s Notice of Waiver of Speedy Trial, ECF No. 21, in

which the defendant advises the Court that she agrees to waive her right to a speedy trial from

June 30, 2021, until the next status hearing scheduled for September 1, 2021, it is hereby

       ORDERED that, with the consent of the parties, the time from June 30, 2021, until the

status hearing scheduled for September 1, 2021, is excluded under the Speedy Trial Act, in light

of (1) the fact that the government requires additional time to produce discovery to the

defendant, and (2) the fact that the defendant and her counsel require time to review that

discovery.

       SO ORDERED this 15th day of July, 2021.




                                                              ________________________
                                                              REGGIE B. WALTON
                                                              United States District Judge
